                                                                                        Case 2:20-cv-00824-JAD-EJY Document 13 Filed 07/02/20 Page 1 of 2



                                                                                    1   CRAIG A. MUELLER, ESQ.
                                                                                        Nevada Bar No. 4703
                                                                                        MUELLER & ASSOCIATES, INC.
                                                                                    2   723 S. 7th Street
                                                                                        Las Vegas, NV 89101
                                                                                    3   Telephone: (702) 382-1200
                                                                                        Facsimile: (702) 637-4817
                                                                                    4   Email: electronicservice@craigmuellerlaw.com
                                                                                        Attorney for Defendant
                                                                                    5
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                    6
                                                                                                                          DISTRICT OF NEVADA
                                                                                    7

                                                                                    8   LARRY G. PHILPOT,                              Case No.: 2:20-cv-00824
                                                                                    9                Plaintiff,                        STIPULATION AND PROPOSED
                                                                                                                                       ORDER TO EXTEND THE TIME
                                                                                   10   vs.
                                                                                                                                       WITHIN WHICH DEFENDANT MAY
                                                                                   11   CITIZEN OUTREACH FOUNDATION,                   REPLY TO PLAINTIFF’S RESPONSE
                                                                                        INC.                                           TO DEFENDANT’S MOTION TO
                                                                                   12                                                  DISMISS
                                                                                                     Defendant.
                             Telephone: (702) 382-1200 Facsimile: (702) 637-4817
MUELLER & ASSOCIATES, INC.




                                                                                   13                                                  (FIRST REQUEST)
                                  723 S. 7th Street, Las Vegas, Nevada 89101




                                                                                   14

                                                                                   15
                                                                                               Defendant, CITIZEN OUTREACH FOUNDATION, INC. (“Defendant”) and Plaintiff
                                                                                   16
                                                                                        LARRY G. PHILPOT (“Plaintiff”), by and through their respective counsel, hereby stipulate and
                                                                                   17
                                                                                        agree pursuant to Local Rule 7-1 as follows:
                                                                                   18

                                                                                   19          1.      Whereas, on May 7, 2020, Plaintiff filed a Complaint; Jury Trial Demand before
                                                                                   20   the United States District Court, District of Nevada, designated Case No.: 2:20-cv-00824-JAD-
                                                                                   21   EJY. ECF No. 1.
                                                                                   22          2.      Whereas, on May 20, 2020, Plaintiff served a copy of the Summons and Complaint
                                                                                   23   on Defendant CITIZEN OUTREACH FOUNDATION, INC. by Rule 4 Waiver of Service of
                                                                                   24   Summons, signed by Craig A. Mueller, Esq.
                                                                                   25          3.      Whereas, Defendant response to Plaintiff’s Complaint is due July 20, 2020. Fed
                                                                                   26   R. Civ. P. 12 (a).
                                                                                   27          4.      Whereas, on June 12, 2020, Defendant filed a Motion to Dismiss, with a
                                                                                   28
                                                                                                                                  Page 1 of 2
                                                                                        Case 2:20-cv-00824-JAD-EJY Document 13 Filed 07/02/20 Page 2 of 2



                                                                                    1   responsive deadline of June 26, 2020. ECF No. 8.
                                                                                    2          5.      Whereas, on June 26, 2020, Plaintiff filed a Response to Defendant’s Motion to
                                                                                    3   Dismiss, with an opposition deadline of July 3, 2020.ECF No. 10
                                                                                    4          6.      Whereas, Defendant requested additional time to file their opposition due to Craig
                                                                                    5   A. Mueller being out of town till July 6, 2020; therefore, the parties agree to a one (1) week
                                                                                    6   extension of time through July 10, 2020, for Defendants to respond to Plaintiff’s Response to
                                                                                    7   Defendant’s Motion to Dismiss.
                                                                                    8          7.      Whereas, this is the first request for an extension regarding the filing of
                                                                                    9   Defendant’s Opposition to Plaintiff’s Response to Defendant’s Motion to Dismiss, which is made
                                                                                   10   in good faith, not for the purposes of delay, and neither party is prejudiced by the short extension.
                                                                                   11
                                                                                        DATED this 1 st day of July 2020.                     DATED this 1 st day of July 2020
                                                                                   12
                                                                                        MUELLER & ASSOCIATES, INC.                            HUTCHINSON & STEFFEN, PLLC.
                             Telephone: (702) 382-1200 Facsimile: (702) 637-4817
MUELLER & ASSOCIATES, INC.




                                                                                   13
                                  723 S. 7th Street, Las Vegas, Nevada 89101




                                                                                        /s/ Craig A. Mueller                                  /s/ Alex R. Velto
                                                                                   14
                                                                                        _____________________________                         ___________________________________
                                                                                   15   CRAIG A. MUELLER, ESQ.                                ALEX R. VELTO, ESQ.
                                                                                        Nevada Bar No. 4703                                   Nevada Bar No. 14961
                                                                                   16   723 S. 7th Street                                     500 Damonte Ranch Parkway, Suite 980
                                                                                        Las Vegas, Nevada 89101                               Reno, Nevada 89521
                                                                                   17   Attorney for Defendant                                Attorney for Plaintiff
                                                                                   18

                                                                                   19                                                 ORDER

                                                                                   20                                                 IT IS SO ORDERED.
                                                                                   21

                                                                                   22
                                                                                                                                       __________________________________________
                                                                                   23                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                   24                                                  DATED: July 2, 2020
                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                     Page 2 of 2
